DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
1. Page 1, line 13, Applicant uses the terms “release the closeable opening”.  This term is repeated throughout the specification and in the claims.  The term is unclear because based on the Figures 1-2, and in the specification, the closable openings (4) appear to be the opening inside of the mobile shelf (7).  Applicant also describes doors (10) that open and close, which cover the openings (4), to access the compartment (6) inside the shelf (7).  It seems like Applicant is using these two terms to perform the same function.  It is not clear as to whether the opening (4) is simply an opening that can be accessed.  It is not clear as to how the opening (4) is releasable.    It also appears that the doors (10) are actually being released or unlocked and can open when a pick up is authorized.  It appears that the doors (4) are actually closeable to prevent access to the shelf compartment (6).  If the door (10) is released (see Page 
2. The term, “taking over the articles” is unclear. This term is repeated throughout the specification and the claims.  It appears that Applicant is referring to a customer “picking up” the articles from the mobile shelf unit.  Examiner recommends that Applicant revise this term to clarify that the articles are being picked up by the customer or machine. 
3. Several terms are verbose, do not conform to current US English practice, and need revision. For instance, “vehicle come into question” (Page 4, line 19); “In a simple embodiment variant” Page 4, line 23; “There is in principle no need” (Page 5, line 3; “The proposed procedure also leads to the fact that” (Page 5, lines 13); “In this case, it is conceivable” (Page 8, line 6); “In particular, it can be provided that” (Page 9, line 13); “However it is also favorable” (Page 12, lines 31); “This variant is advantageous particularly” (Page 16, line 16); “It should be noted in the respect that” (Page 16, lines 31); “First of all, it is to be noted that” (Page 26, line 18); “On the basis of the order” (Page 28, line 13), are unclear and need to be revised.  
4. It is not clear as to whether the “sliding/roll-up doors” is the same element or different elements.  This is not clear from Page 19 and in the remaining portions of the Specification.  Applicant should clarify these terms.
5. Page 26, “an article dispensing system 5 configured to accept a request for taking over an article” is unclear.  First, the article dispensing system 5, in the figures, points to a graphical user interface.  But the specification also describes the article dispensing system 5 as performing the same functions as a controller for the dispensing 
6.  In several instances in the specification, Applicant uses the terms “the latter” and “the former” while referring to a specific element, (for instance Page 28, line 21; Page 30, line 31) which make the sentence unclear.  Applicant should point out which element is being referred to.  For instance, In Page 28, line 21, Applicant should begin the sentence with, “The dispensing station 1a comprises the first article storage region A…”.  Applicant should revise any other instances throughout the specification.  
7. Page 29, line 3-4, what is the “public road network”?
8. Page 29, Applicant should insert the Ref. number after “article store” in line 9 for clarity.
9. Page 29, lines 26-28, beginning with “The can be done”, need to be revised and clarified.
.
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.

Claim Objections
Claims 69, 75, 76, and 85 are objected to because of the following informalities:  
Relative to claim 69, Applicant should insert a “,” after “wall”, in lines 3-4.  
Relative to claim 75, Applicant should insert a “,” after “shelf unit”, in line 4.  
Relative to claim 76, Applicant should insert a “,” after “shelf unit”, in line 2. 
Relative to claim 85, Applicant should insert a “,” after “horizontally”, in line 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 59-99 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Relative to claim 59, the phrase, “acquiring an order for delivering articles” is unclear.  It appears Applicant is referring to articles to be delivered to a customer.  The closable opening (4) is unclear. It is not clear as to whether the closable opening (4) is the actual opening, or a door to the opening?  Since the door is reference (10), and is separately described, it appears that the closable opening is an opening.  If the door opens and closes, how is the opening (4) “closable”?  It appears that the door is released and is openable and closable, instead of the opening.  If the opening (4) is an opening, what is the difference between the compartment (6) and the closable opening (4)?  This language needs to be clarified and the elements need to be clearly distinguished from each other.  
In line 14, the “article distribution system (5)” accepting as request is not clear.  The specification refers to the “article distribution system” as effectively divided up into an article store and the dispensing station on Page 6.  Applicant refers to the “article dispensing system” Ref. 5 for accepting a request to take over the articles on pages 26-27.  The “article dispensing system”, 5, may comprise a screen and a keyboard for user input/output page 27, (Fig. 2). Based on the description it is not clear if the “article dispensing system, 5” is serving merely to input/output information, or is a controller for 
In lines 14-15, the phrase, “taking over the articles” is not clear.  Is Applicant referring to the mobile shelf receiving articles from the customer to be stored?  Also, in lines 23-25 are unclear.  
What does Applicant mean by the phrase, “and from there is brought into the handover position when the article dispensing system (5) accepts a relevant request for taking over the articles (2, 2a, 2b) located in the mobile shelf unit (7, 7a., 7m).”  Is Applicant referring to moving the mobile shelf (7) back to the handover position when a request for receiving articles from a customer is indicated?  The phrase, “transporting the loaded mobile shelf unit (7, 7a., 7m) into a second article storage region (G1..G5) located away from said first separating wall (3, 3a, 3b) with the help of an industrial truck (17a..17d, 31, 33a, 33b)”, is unclear.  Is this step referring to delivering articles to a customer, or receiving article into the mobile shelf from a customer?   
When does this step of transporting the loaded mobile shelf (lines 21-22) into a second article storage region occur? Is this step an alternative or optionally step?  It 
Does Applicant mean: 
“A method for distributing articles (2, 2a, 2b), including the steps of:
receiving an order for articles (2, 2a, 2b) to be delivered by an order management system;
transferring the articles (2, 2a, 2b) to be delivered from an article store (12); and
order-picking the articles included in an order (2, 2a, 2b) into at least one shelf compartment (6) of a mobile shelf unit (7, 7a.,7m);
the method further comprising the steps of:
transporting the mobile shelf unit (7, 7a..7m) to a dispensing station (1a..1u), the dispensing station comprising: a first article storage region (A, A1, A2) that is separated by a first separating wall (3, 3a, 3b), and a customer access region (B, B1, B2); 
bringing the mobile shelf unit into a handover position in the first article storage region (A, A1, A2), so that at least one shelf compartment (6) is accessible via an opening (4, 4a, 4b) in the first separating wall (3, 3a, 3b); 
article dispensing system (5), a request to pick up articles (2, 2a, 2b) from a person, or a machine (38, 44) associated with the person via a graphical user interface (or input/output device”), the article dispensing system is further configured to:
a)    allow access (or release a door) to the opening (4, 4a, 4b) if said person or said machine (38, 44) is authorized to pick up the articles (2, 2a, 2b), or
b)    instruct a loading robot (42) to take ordered articles (2, 2a, 2b) out of the at least one shelf compartment (6), and load them into said machine (38, 44) if said person, or said machine (38, 44) is authorized for picking up the articles (2, 2a, 2b); 
wherein during the step of transporting the mobile shelf unit (7, 7a..7m) loaded with picked orders to a dispensing station, the method further comprising an optional step of, transporting the mobile shelf unit (7, 7a.,7m) that has been loaded with the picked articles into a second article storage region (G1..G5) located away from said first separating wall (3, 3a, 3b) using an industrial truck (17a..17d, 31, 33a, 33b); and 
upon receiving a request by a customer or a machine for picking up articles from a mobile shelf unit, the mobile shelf unit is brought into the handover position when the article dispensing system (5) receives a relevant request for picking up the articles (2, 2a, 2b) located in the mobile shelf unit (7, 7a.,7m).”?

Relative to claim 60, does Applicant mean, “wherein, after the order-picking of the articles into the mobile shelf, the loaded mobile shelf unit (7, 7a.,7m), is transported to the dispensing station (1a...1u) by a goods vehicle (18), and the mobile shelf unit is unloaded from the goods vehicle (18) at the dispensing station (1a..1u).”?

Relative to claim 61, Applicant should insert, “that is” before “arranged” in line 3.

Relative to claim 62, Examiner recommends that Applicant replace the words “with the help of” to “by” or “using” for simplicity.  Does Applicant mean, wherein the articles (2, 2a, 2b) located in a shelf compartment (6) are transferred through an opening (4, 4a, 4b) of the separating wall (3, 3a, 3b) into a cargo space of the machine (38, 44), by an ejector (40).” 

Relative to claim 63, when does the step of sorting the articles to another mobile shelf unit occur?  Is the different shelf unit another “mobile shelf unit”?  The specification does not clearly describe this on page 10.  It appears that the different shelf unit is another mobile shelf unit since Applicant is using the same reference numbers (7).  The explanation on pages 10-11 in the specification are unclear.  
Does Applicant mean: “wherein after order-picking articles (2, 2a, 2b) into the mobile shelf, taking at least one picked article out of at least one shelf compartment (6) of the mobile shelf unit (7, 7a.,7m) by a sorting robot (22), and deposited the at least one picked article in at least one shelf compartment (6) of a second shelf unit (7, 7a.,7m).”?

Relative to claim 64, does Applicant mean, “wherein the second shelf unit is configured to be a mobile shelf unit, wherein the second mobile shelf unit takes the place of the first mobile shelf unit (7, 7a..7m), and is moved to the dispensing station.”?

Relative to claim 65, what part of the dispensing station releases of gives access to the opening (4a).  Is this performed by the article dispensing system?  It appears that the article dispensing system controls the openings.  But, in the specification, the article dispensing system comprises a user-interface configured as a screen, which is unclear.  
Also, the step of loading the articles into the mobile shelf is not included, making line 23 (“transporting the loaded mobile shelf unit”) unclear.  
Moreover, it is not clear as to whether the second article storage region, and the industrial truck are included in the dispensing station.  It seems that these elements are not included in the dispensing station.  Does Applicant mean: 
“A dispensing station (1a..1 u) for distributing articles (2, 2a, 2b), including:
a first article storage region (A, A1, A2); 
a customer access region (B, B1, B2);
a first separating wall (3, 3a, 3b) that separates the first article storage region (A, A1, A2), and the customer access region (B, B1, B2), the first separating wall comprising at least one opening (4, 4a, 4b);
an article dispensing system (5) configured to: receive a request to pick up the articles (2, 2a, 2b) by a person, or a machine (38, 44) associated with a person, the request to pick-up the articles being received via a graphical user interface, the article dispensing system is further configured to: 
a)   allow access to an opening (4, 4a, 4b) associated with the order if said person or said machine (38, 44) is authorized to pick up the articles (2, 2a, 2b), or

wherein the mobile shelf unit (7, 7a.,7m) is in a handover position when at least one shelf compartment (6) of the mobile shelf unit (7, 7a..7m) is accessible via the at least one opening (4, 4a, 4b) in the first separating wall (3a); and
wherein an industrial truck (17a..17d, 31, 33a, 33b) transports the mobile shelf unit (7, 7a..7m) into the second article storage region (G1..G5), and moves the mobile shelf unit into the handover position when the article dispensing system (5) receives a relevant request for picking up articles (2, 2a, 2b) that have been loaded into the mobile shelf unit (7, 7a.,7m).”?

Relative to claim 66, does Applicant mean: “The dispensing station (1a..1u) according to claim 65, wherein:
the machine for picking up articles (2, 2a, 2b) is an aerial drone (44), and the dispensing station (1a..1u) comprises a landing site (43) for the aerial drone (44), wherein the loading robot (42) is configured to load the aerial drone (44); and/or
the machine for picking up articles (2, 2a, 2b) is an autonomous, movable vehicle (38), and the dispensing station (1a..1u) comprises a parking site for the vehicle (38), wherein the loading robot (42) is configured to load the vehicle (38) at the parking site.”?

Relative to claims 67, does Applicant mean: 

a first article storage region (A, A1, A2); 
a customer access region (B, B1, B2);
a first separating wall (3, 3a, 3b) that separates the first article storage region (A, A1, A2), and the customer access region (B, B1, B2), the first separating wall comprising at least one opening (4, 4a, 4b);
an article dispensing system (5) configured to: receive a request to pick up the articles (2, 2a, 2b) by a person, or a machine (38, 44) associated with a person, the request to pick-up the articles being received via a graphical user interface, the article dispensing system is further configured to: 
a)   allow access (or release a door) to an opening (4, 4a, 4b) associated with the order if said person or said machine (38, 44) is authorized to pick up the articles (2, 2a, 2b), or
b)   instruct a loading robot (42) of the dispensing station (1a..1u) to transfer articles (2, 2a, 2b) to be delivered out of the at least one shelf compartment (6) of a mobile shelf unit, and to load the articles into said machine (38, 44) if said person or said machine (38, 44) is authorized to pick up the articles (2, 2a, 2b); 
moving the mobile shelf unit (7, 7a.,7m) into a handover position so that each of the at least one shelf compartment (6) of the mobile shelf unit (7, 7a..7m) is accessible via the at least one opening (4, 4a, 4b) in the first separating wall (3a); and 
wherein the machine for picking up articles (2, 2a, 2b) is an aerial drone (44), the dispensing station (1a..1u) further comprising a landing site (43) for the aerial drone (44), wherein the loading robot (42) is configured to load the aerial drone (44); and/or


Relative to claim 69, the phrase, “at least one shelf compartment (6) each is disposed at both sides of the shelf compartment separating wall (28), each of which is accessible only from one side of the mobile shelf unit (7, 7a..7m)”, is unclear.  Does Applicant mean: “wherein the mobile shelf unit (7, 7a.,7m) comprises a central shelf compartment separating wall (28), and at least one shelf compartment (6) is disposed at both sides of the shelf compartment separating wall (28), wherein each shelf compartment that is disposed on one side of the shelf compartment separating wall is accessible from only one side of the mobile shelf unit (7, 7a..7m).”?

Relative to claims 72 and 97-99, does Applicant mean: “wherein the mobile shelf unit (7, 7a.,7m) comprises at least one of: individually configurable shelf unit separating walls (56); rear walls; compartment shelves; hanger rods (52); or 
the mobile shelf unit (7, 7a.,7m) comprises: several interconnectable modules (51a..51d) with shelf compartments (6) of different sizes.”?
Relative to claim 73, does Applicant mean: “wherein the mobile shelf unit (7, 7a.,7m) can be temporarily connected to another mobile shelf unit (7, 7a.,7m) with a coupling (32).”?

Relative to claim 74, does Applicant mean: “further comprising at least two elements from the group consisting of: the at least one opening (4, 4a, 4b), the loading robot (42), an entrance gate (37) for an autonomous vehicle (38), and a landing site (43) for an aerial drone (44).”?

Relative to claim 77, does Applicant mean: “further comprising a lifting device (36) to lift the mobile shelf unit (7, 7a.,7m) into a handover position in the first article storage region (A, A1, A2).”?

Relative to claim 79, does Applicant mean: “A method for distributing articles (2, 2a, 2b), including the steps of:
order-picking the articles (2, 2a, 2b) included in an order into at least one shelf compartment (6) of a shelf unit (7, 7a.,7m),
transporting the shelf unit (7, 7a..7m) into a handover position in a first article storage region (A, A1, A2) of a dispensing station (1a..1u), wherein the shelf unit is in a handover position when the at least one shelf compartment (6) is accessible via an opening (4, 4a, 4b) in the first separating wall (3, 3a, 3b);
the dispensing station (1a..1u) comprising: a first article storage region (A, A1, A2) that is separated from a customer access region (B, B1, B2) by a first separating wall (3, 3a 3b); 
the method further comprising the steps of:

wherein the article dispensing system allows access to at least one opening (4, 4a, 4b) if said person or said machine (38, 44) is authorized to pick up the articles (2, 2a, 2b), and depending on the request picking up the articles (2, 2a, 2b), the article dispensing system (5), allows access to an individual opening, or a plurality of continuous adjacent openings (4, 4a, 4b), by releasing several adjacent swing doors (10a..10g) covering the openings (4, 4a, 4b) disposed in the separating wall (3, 3a, 3b); 
wherein at least some of the doors are hinged in opposite pairs; and 
wherein the released doors correspond to openings that are associated with the articles requested for pick up.”?

Relative to claim 80, does Applicant mean: “wherein upon receiving a request for picking up the articles (2, 2a, 2b), the article dispensing system (5) activates a swivel axis, of several swivel axes of a swing door (10a..10g), and deactivates the remaining swivel axes of this swing door (10a.. 10g).”?

Relative to claim 81, does Applicant mean: “wherein upon a request for picking up articles (2, 2a, 2b), the article dispensing system (5) positions several sliding doors (10i..10k), or roll-up doors (101..10m) in the separating wall (3, 3a, 3b), in pairs, so that an opening (4, 4a, 4b) associated with the requested articles can be accessed (or is made accessible).”?

Relative to claim 82, does Applicant mean: “wherein upon receiving a request for picking up articles, the article dispensing system (5) positions grate bars (58) of the sliding or rollup doors so that an opening (4, 4a, 4b) associated with the requested articles can be accessed.”?

Relative to claim 83, does Applicant mean: 
“A dispensing station (1a..1u) for distributing articles (2, 2a, 2b), including:
a first article storage region (A, A1, A2); 
a customer access region (B, B1, B2);
a first separating wall (3, 3a, 3b) that separates the first article storage region (A, A1, A2), and the customer access region (B, B1, B2), the first separating wall comprising: at least one opening (4, 4a, 4b), and several swing doors (10a,.10g) for closing the at least one opening (4, 4a, 4b);
an article dispensing system (5) configured to: receive, via a graphical user interface, a request for taking picking up the articles (2, 2a, 2b), by a person, or a machine (38, 44) associated with the person; and
to allow access to an opening (4, 4a, 4b) if said person or said machine (38, 44) is authorized to pick up the articles (2, 2a, 2b);
wherein the article dispensing system (5), is configured to allow access to an individual opening, or to a plurality of continuous adjacent openings (4, 4a, 4b), the plurality of adjacent openings are accessed by releasing several adjacent swing doors 
wherein the released swing doors correspond to the openings that are associated with the articles requested for pick up.”?

Relative to claim 86, the station include more than one opening?  Does Applicant mean, “wherein the separating wall comprises several sliding or roll-up doors for closing the at least one opening (4, 4a, 4b), the sliding or roll-up doors are arranged in opposite pairs, and 
wherein the article dispensing system (5) is configured to position, upon receiving a request for picking up the articles (2, 2a, 2b), the sliding or roll-up doors so that an opening (4, 4a, 4b) associated with said request articles can be accessed (or is made accessible).”?

Relative to claim 87, lines 5-7 are unclear.  Does Applicant mean, “further comprising a pair of sliding or roll-up doors, that are designed to move horizontally or vertically, and wherein the pair of sliding or rollup doors are arranged opposite each other; wherein the sliding or rollup doors, and the swing doors (10a.,10g) are arranged one behind another; and wherein the swing doors are arranged in a transverse direction to the sliding or roll-up doors”?

Relative to claim 88, does Applicant mean: “wherein at least one sliding door or roll-up door comprises individually movable grate bars (58) that are movable into: a 

Relative to claim 90, does Applicant mean, “wherein the shelf unit (7, 7a.,7m) is configured as a mobile shelf unit (7, 7a.,7m), and is movable in relation to the separating wall (3, 3a, 3b), into a handover position, wherein in the handover position at least one shelf compartment (6) of the mobile shelf unit (7, 7a.,7m) is accessible via the opening (4, 4a, 4b) in the first separating wall (3a).”?
Relative to claim 91, does Applicant mean: “wherein the shelf unit (7, 7a., 7m) is configured as a mobile shelf unit (7, 7a.,7m), and wherein the mobile shelf unit (7, 7a..7m) that has been loaded with the picked articles (2, 2a, 2b), is transported into a second article storage region (G1..G5) that is located away from said first separating wall (3, 3a, 3b) by an industrial truck (17a..17d, 31, 33a, 33b), and 
wherein the mobile shelf unit is brought into the handover position when the article dispensing system (5) receives a relevant request for picking up the articles (2, 2a, 2b) from the mobile shelf unit (7, 7a.,7m).”?

Relative to claim 92, “further comprising a first mobile shelf unit (7, 7a, 7m), and a second mobile shelf unit (7, 7a..7m), and 
wherein the articles (2, 2a, 2b) that have been loaded in the at least one shelf compartment (6) of the first mobile shelf unit (7, 7a,.7m) are taken out of the at least one shelf compartment (6) by a sorting robot (22), and deposited in at least one shelf compartment (6) of the second shelf unit (7, 7a..7m, 24); 


Relative to claim 93, does Applicant mean: “further comprising a first mobile shelf unit (7, 7a..7m) and a second mobile shelf unit (7, 7a.,7m);
wherein the articles (2, 2a, 2b) in the at least one shelf compartment (6) of the first mobile shelf unit (7, 7a.,7m) are taken out of at least one shelf compartment (6) by a sorting robot (22), and deposited into at least one shelf compartment (6) of the second shelf unit (7, 7a.,7m, 24), 
wherein the second shelf unit takes the place of the first mobile shelf unit, and is transported to the dispensing station to deliver the articles.”?
Relative to claim 94, does Applicant mean: “wherein the shelf unit (7, 7a.,7m) is configured as a mobile shelf unit (7, 7a..7m); the dispensing station further comprising: 
a second article storage region (G1 ,.G5) that is located away from said first separating wall (3, 3a, 3b); and
an industrial truck (17a..17d, 31, 33a, 33b) for transporting the mobile shelf unit (7, 7a.,7m) that has been loaded with picked articles (2, 2a, 2b) into the second article storage region (G1..G5), and 
wherein the mobile shelf unit is brought into the handover position when the article dispensing system (5) receives a relevant request for picking up the articles (2, 2a, 2b) from the mobile shelf unit (7, 7a.,7m).”?


Appropriate clarification is required to all claims mentioned above.

Claims 71, 78, 84, 89, are clear and do not require any revisions.

Allowable Subject Matter
Claims 59-99 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Indicating Allowable Subject Matter
Relative to claim 59 (as understood by the Examiner), the prior art does not disclose: order-picking the articles included in an order (2, 2a, 2b) into at least one shelf compartment (6) of a mobile shelf unit (7, 7a.,7m);
the method further comprising the steps of:
transporting the mobile shelf unit (7, 7a..7m) to a dispensing station (1a..1u), the dispensing station comprising: a first article storage region (A, A1, A2) that is separated by a first separating wall (3, 3a, 3b), and a customer access region (B, B1, B2); 
bringing the mobile shelf unit into a handover position in the first article storage region (A, A1, A2), so that at least one shelf compartment (6) is accessible via an opening (4, 4a, 4b) in the first separating wall (3, 3a, 3b); 
article dispensing system (5), a request to pick up articles (2, 2a, 2b) from a person, or a machine (38, 44) associated with the person via a graphical user interface (or input/output device”), the article dispensing system is further configured to:
a)    allow access (or release a door) to the opening (4, 4a, 4b) if said person or said machine (38, 44) is authorized to pick up the articles (2, 2a, 2b), or
b)    instruct a loading robot (42) to take ordered articles (2, 2a, 2b) out of the at least one shelf compartment (6), and load them into said machine (38, 44) if said person, or said machine (38, 44) is authorized for picking up the articles (2, 2a, 2b), as claimed.

Relative to claim 65 (as understood by the Examiner), the prior art does not disclose: A dispensing station (1a..1 u) for distributing articles (2, 2a, 2b), including:
a first article storage region (A, A1, A2); 
a customer access region (B, B1, B2);
a first separating wall (3, 3a, 3b) that separates the first article storage region (A, A1, A2), and the customer access region (B, B1, B2), the first separating wall comprising at least one opening (4, 4a, 4b);
an article dispensing system (5) configured to: receive a request to pick up the articles (2, 2a, 2b) by a person, or a machine (38, 44) associated with a person, the request to pick-up the articles being received via a graphical user interface, the article dispensing system is further configured to: 

b)   to instruct a loading robot (42) of the dispensing station (1a..1u) transfer articles (2, 2a, 2b) to be delivered out of the at least one shelf compartment (6) of a mobile shelf unit that has been loaded with picked articles, and to load the articles into said machine (38, 44) if said person or said machine (38, 44) is authorized to pick up the articles (2, 2a, 2b); 
wherein the mobile shelf unit (7, 7a.,7m) is in a handover position when at least one shelf compartment (6) of the mobile shelf unit (7, 7a..7m) is accessible via the at least one opening (4, 4a, 4b) in the first separating wall (3a), as claimed.

Relative to claim 67 (as understood by the Examiner), the prior art does not disclose: 
A dispensing station (1a..1 u) for distributing articles (2, 2a, 2b), including:
a first separating wall (3, 3a, 3b) that separates the first article storage region (A, A1, A2), and the customer access region (B, B1, B2), the first separating wall comprising at least one opening (4, 4a, 4b);
an article dispensing system (5) configured to: receive a request to pick up the articles (2, 2a, 2b) by a person, or a machine (38, 44) associated with a person, the request to pick-up the articles being received via a graphical user interface, the article dispensing system is further configured to: 

moving the mobile shelf unit (7, 7a.,7m) into a handover position so that each of the at least one shelf compartment (6) of the mobile shelf unit (7, 7a..7m) is accessible via the at least one opening (4, 4a, 4b) in the first separating wall (3a); and 
wherein the machine for picking up articles (2, 2a, 2b) is an aerial drone (44), as claimed.

Relative to claim 79 (as understood by the Examiner), the prior art does not disclose:  
“A method for distributing articles (2, 2a, 2b), including the steps of:
order-picking the articles (2, 2a, 2b) included in an order into at least one shelf compartment (6) of a shelf unit (7, 7a.,7m),
transporting the shelf unit (7, 7a..7m) into a handover position in a first article storage region (A, A1, A2) of a dispensing station (1a..1u), wherein the shelf unit is in a handover position when the at least one shelf compartment (6) is accessible via an opening (4, 4a, 4b) in the first separating wall (3, 3a, 3b);
the dispensing station (1a..1u) comprising: a first article storage region (A, A1, A2) that is separated from a customer access region (B, B1, B2) by a first separating wall (3, 3a 3b); 
the method further comprising the steps of:

wherein the article dispensing system allows access to at least one opening (4, 4a, 4b) if said person or said machine (38, 44) is authorized to pick up the articles (2, 2a, 2b);
wherein, depending on the request picking up the articles (2, 2a, 2b), the article dispensing system (5), allows access to an individual opening, or a plurality of continuous adjacent openings (4, 4a, 4b), by releasing several adjacent swing doors (10a..10g) covering the openings (4, 4a, 4b) disposed in the separating wall (3, 3a, 3b), as claimed.

Relative to claim 83 (as understood by the Examiner), the prior art does not disclose:  
“A dispensing station (1a..1u) for distributing articles (2, 2a, 2b), including:
a first article storage region (A, A1, A2); 
a customer access region (B, B1, B2);
a first separating wall (3, 3a, 3b) that separates the first article storage region (A, A1, A2), and the customer access region (B, B1, B2), the first separating wall comprising at least one opening (4, 4a, 4b) and several swing doors (10a,.10g) for closing the at least one opening (4, 4a, 4b);
an article dispensing system (5) configured to: 

to allow access to an opening (4, 4a, 4b) if said person or said machine (38, 44) is authorized to pick up the articles (2, 2a, 2b);
wherein the article dispensing system (5), is configured to allow access to an individual opening, or to a plurality of continuous adjacent openings (4, 4a, 4b), the plurality of adjacent openings are accessed by releasing several adjacent swing doors (10a..10g) that cover the openings (4, 4a, 4b), wherein at least some of the swing doors are hinged in opposite pairs, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3651